Title: From John Adams to Anonymous, February 1813
From: Adams, John
To: Anonymous


To the Inhabitants of the Town of
Gentlemen,
Boston, February, 1813.

The Board of Trustees of the Massachusetts Society for promoting Agriculture, composed almost wholly of gentlemen who are practical farmers, and established for the sole purpose of collecting and diffusing useful information on this important subject among their fellow-citizens, are anxious that the community should derive every possible benefit from the Institution of which they have the charge. The funds of the Society yield an income sufficient for the purchase of all books, which contain the latest discoveries and improvements in every branch of husbandry, and for the occasional reward of persons who, by judicious experiments and skill in the management of their farms, shall add to the stock of useful knowledge or set a good example to their neighbours.
However well skilled a few individuals may be in any art or profession, the great body of those engaged in the same pursuit, have always much to learn, and there are none perhaps who might not profit by an acquaintance with the experience of others. Farmers would obviously be benefitted by having other opportunities than they now enjoy of comparing their mode of husbandry with that pursued by others in different parts of our country, and in Europe. Our knowledge of the different kinds of substances, which may be used with advantage as manures, is very imperfect, as well as of the different kinds of soil to which the various manures in use are best adapted. A great quantity of low lands, which, if properly drained, would be found more productive than any other, are now suffered to lie waste, probably, in many instances, for want of information as to the best mode of managing them. The qualities and uses of many common plants remain to be discovered—much is yet to be learnt of the uses to which the different sorts of wood may be best applied, and much as to the best mode of building for cheapness, durability, and convenience.
But however numerous and successful the experiments on these and a vast many other important points may be, the progress of improvement must necessarily be very slow in this new country, unless means are adopted to diffuse the knowledge obtained through every part of it. The Trustees have reason to believe that valuable discoveries are not unfrequently made, which, for want of a regular channel of easy communication among the farmers, obtain but a very limited circulation in a number of years; and though the publications of the Agricultural Society have, the Trustees are happy to observe, been of essential advantage to the community, there can be no doubt that agriculture would, at this time, have been in a far more advanced stage, had the Society been favoured with more frequent communications from intelligent farmers, and been able to collect the information existing in the country, scattered among individuals and perishing with them. You will no doubt, gentlemen, agree in opinion with the Board, that a free circulation of practical informatien on agricultural subjects would enable the farmer, not only to carry on with greater advantage the more extensive operations of the farm, but assist also in improving his household manufactures and economy, and add materially to his comfort and to the enjoyment of life.
The Trustees would, therefore, venture to recommend to you, gentlemen, as the best means that could be adopted for receiving and communicating information on affairs of husbandry, that you, with the inhabitants of one or two of the neighbouring towns, should form yourselves into a Society for improvement in agriculture. It will also be proposed to the farmers in all the other towns in the Commonwealth, to form themselves into small societies—choose the necessary officers, and hold meetings, as often as they may find it useful.
If no other advantage were to flow from societies of this kind, than what would arise from the information which each individual might derive from the collected wisdom and experience of his fellow townsmen, this might be a sufficient argument in favor of them; but the object in recommending their establishment is to give to each individual the benefit of the experience of the world.
The Trustees would, therefore, propose that the societies of the different towns should, as soon as possible after they are formed, communicate to the Board as full answers as it may be convenient to give the Queries on agricultural subjects, which are herewith forwarded, and also from time to time any facts, the knowledge of which may be useful. Accounts of any extraordinary increase or failure of crops—of any remarkable growth of animals or vegetables, and also any questions which may suggest themselves in relation to any branch of husbandry, the discussion of which may be thought useful.
The communications from these societies to the Board of Trustees would receive the earliest attention. They would afford a large fund of useful practical information. From being in this way correctly informed of the actual state of agriculture in the different parts of the Commonwealth, the Board of Trustees would be enabled more advantageously to apply their means for encouraging improvements by disseminating intelligence adapted to the wants of the country as well as by rewarding those who might be found to have deserved the particular notice of the Board.
The Trustees would cause to be printed at short intervals all or the most useful communications they might receive, with suitable remarks; and also selections from the best foreign and domestic publications.
The publications of the Board would contain occasionally, drawings of new and improved implements of husbandry with descriptions; and plans approved models of farm houses and out-buildings—These publications would be distributed free of expense to every town, in which there were associations of the farmers as herein proposed. It would come within the views of the Trustees to distribute also the seeds of any new useful or rare plants whenever in their power, and if encouraged by a sufficient zeal for improvement on the part of their brethren in the different parts of the country, they would take measures to procure from foreign countries all such plants as might form a valuable addition to our native productions.
The Board of Trustees has heretofore offered premiums for certain specified discoveries and improvements, but as it their earnest desire to promote improvement in every possible way, they will very cheerfully bestow rewards as far as their funds will allow, on any persons who shall exhibit to them proofs of any discoveries or improvements which may be deemed in any degree important.
It is hoped, gentlemen, that the proposal of forming yourselves into a Society, will be thought by you to promise some advantage to yourselves and the community at large, and that it will be found convenient and agreeable to you to second in this way the endeavours of the Board of Trustees to advance the honor and prosperity of the farming interest in this part of our country.
By the order of the Trustees,
John Adams, President.
N.B. Communications may be addressed to Richard Sullivan Esq. of Boston, Recording Secretary of the Society, by any convenient private opportunity.

